ON Application eoe Reheabing.
STRAUP, J.
An application for a rehearing is made. We see no reason for granting it. We axe well satisfied with the conclusion reached by us reversing the judgment. We are not so well satisfied with the order made by us directing a judgment for the appellant. Some matters may be involved in such a judgment which may not have been fully litigated 7 by the parties, because of certain rulings made and views entertained by the court below contrary to the views upon which the case was ruled by us. Our former order directing a judgment for the appellant will therefore be set aside. And the final judgment of this court is that the judgment of the court below be, and the same is, reversed, and the case remanded, with directions--,to grant a new trial. Costs to appellant.
Let the remittitur, on application, go down at once.
ERICK, C. J., and MeCARTY, J., concur.